CAUSE NO.04-15-00183-CR

                           FOURTH COURT OF APPEALS         \ •:.:• . '::!: :.;
                                                            •'•" :AH .•'-•-.   || ,-•':.
                             SAN ANTONIO, TEXAS

                                RICHARD LARES,              2015 APR 27 PM |: 08
                                    Appellant                        /

                                       V.



                             THE STATE OF TEXAS,
                                                              Jfrefa
                                    Appellee

                                     NOTICE


TO THE HONORABLE JUSTICE(S) OF SAID COURT OF APPEALS:

     Comes Now, Richard Lares, Appellant herein, in style and cause and provid
es Notice to the Honorable Justice(s) that Court Appointed Counsel's performan

ce has already fallen below an objective standard and in support of this claim
appellant provides the following:

                                       I.


    Appellant avers that NO Notice was sent to him from either the Honorable

399th Judicial District Court nor the Honorable Fourth Court of Appeals inform

ing Yam that Appellant was facing DISMISSAL for not properly filing Notice of

Intent to Appeal the 399th's Judgment Nunc Pro Tunc correcting the date of Off

ense, on January 26,2015, ruling of the Court.

                                       II.


     Appellant avers that he received a CERTIFIED LETTER from a Court Appointed

attorney named Barry P. Hitchings and Julie B. Pollock on April 21,2015, 21

days after being appointed as per "STIC NET " an Automatic EMAIL Generated by
the Court, dated March 26,2015 as the day Counsels were appointed.         Said Email

states "You are REQUIRED BY LAW to make every reasonable effort to CONTACT THE

DEFENDANT not later than the end of the FIRST WORKING DAY after the date on

which you are appointed and to 'INTERVIEW THE DEFENDANT' as soon as practicle

thereafter."
     Appointed Counsels did not make any reasonable effort to contact Appellant
and thus failed to inform Appellant of Vital Information violating Rule 1.01 of

TRPC specifically Comment six which gives an elucidation as to what is competent
and diligent representation.   Counsels' deficient performance has prejudiced
the Appellant by not allowing him to be prepared to defend and provide a Justi
fiable "Good Cause" for not filing his notice of intent to appeal.   Although,
the Response may seem simple to prepare by any professional attorney at law,
said response requires interviewing the defendant in person when possible inor-
der to make a Full and Fair Defense preparation for the response.

                                      III.

     Appellant avers that he can not have confidence in the appointed counsels'

representation since said counsels' have already started with a bonified handy
cap/disability which may indicate that counsels' schedule may not allow them to
fit their new client into their already busy schedule, further denying appellant
competent legal representation.   In order to Test appellant's aleged theory, the
appellant has provided WO GOOD CAUSE reasons that have been accepted in the
United States Supreme Court in Trevino 133 S. Ct. 1911 and Ex Parte McCarthy,

Tex-.Court of Criminal Appeals 2013, to include the fact that the Appellant is
going through a Divorce and his soon to be ex-wife, Karina Lares-Guevara, has
consistantly refused to return appellant's legal working papers and Newly Disc
overed/Available Affidavits and Material Evidence that would exonerate the

Appellant and said bad faith has caused many denials in State and Federal Courts.

                                      IV.

    Appellant avers that the 399th Judicial District Court, respectfully spea
king, has ignored his Motions and Requests for the examination of the Pre-Sent-

ence Investigation Report which clearly indicated Appellant's Actual/Factual

Innocence of Alibi Defense Credible Third Party Eyewitnesses of Appellant's
and the Aleged Victim's whereabouts on ALL Counts and Dates to include a ReTired
Arizona Officer's Affidavit and Testimony, Notarized but Appellant's Ex-Wife
has once again refused to provide the original to the Appellant, but he does
have a JPay photo of the Officer's Affidavit with his name, badge number, and
current address provided with his-intended testimony for the court.
                                       V.


     Appellant avers that the 399th's Judgment Nunc Pro Tunc is Appealable due
 to the Honorable Court's Original Judgment and Conviction being VOID ab initio
for Lack of Jurisdiction to act as a Court in Cause 2006-CR-10110, because the
aleged Victim did not alege any criminal offenses occurring on Count I Date of
September 3,2000 and Count II Date of September 3,2001 when she was 9 and 10
years old respectably. The Aleged Victim's Affidavit to Det.Armstrong clearly
stated the she is aleging a date for when she was 13 years old not 9 or 10.
This being true renders the indictment Void and the contracted Plea Aggreement
Involuntary for fraudulent false information grossly misrepresented by the det
ective and the D.A. of Bexar County. A Crime Not Aleged by the Tenor of the
Affidavit is a Jurisdictional Matter which does not give the court any inhirent
power to act as a court.   Appellant's in Court testimony is Prima Facie to this
material issue. See RR Pages 88 - Lines 18,19 and 20.   In order to better clea-
rify all issues appellant has consistantly requested an Evidentiary Hearing but
has been denied at every level of the Courts.
     The Honorable 399th Court Correctly corrected the clerricale error but ig
nored the rest of the Nunc Pro Tune's matterial evidence of Lack of Juridiction
in accepting a Plea Bargain Based on induced fraudulant information in which
the Court is inable to accept such pleading based on such errounous information,
its inability to even offer said contractual agreements. Thus Appellant should
be Released Forthwith due to wrongful incarceration and illegal sentence.
                                    PRAYER

WHEREFORE PRIMISES CONSIDERED, Appellant prays that the Honorable take all of
the above information into consideration and the unique circumstances involved
that may have prevented appellant from filing aproper Notice of Intent to App
eal.   Appellant further Notice the Honorable Court of Appeals that he is Menta

lly Ill/Disabled and requires an Attorney who is ADA qualified to represent a
client with mental disorders.    Appellant is a U.S.Army SpecialForces Combat Vet

who suffers from Post Traumatic Stress Disorder and Schitzo-Affective Disorder

as ruled in Military Veteran's Court for his disability being delusional and

having a false sence of reality.    Inmat es have come together and helped him

put this letter together and all other pleading together as well, his own pleas.

SO MOVED, SO PRAYED FOR THAT THIS NOTICE BE CONSIDERED.

                                                      Sincerely Submitted,



                                                       MCWKA4 y^^U
                                                      Richard Lares, Pro Se

                             CERTIFICATE OF SERVICE

I certify that I have read the pleadings and to the best of my knowledge and
belief, formed after reasonable inquiry, that the instrument is NOT Groundless,
or brought in Bad Faith or brought for the purpose of Harrasment, unnecessary
delay, or other improper purpose.    That on the date written in this Certificat

ion, Appellant has forward a true and correct copy of this Notice to the Clerk

of the Fourth Court of Appeals District, Cadena-Reeves Justice Center, 300
Dolorosa, Suite 3200, San Antonio, Texas 78205-3037 and Appointed Counsels

Barry P. Hitchings, Hitchings and Pollock, 645 South Presa, San Antonio, Texas
78210 delivered by U.S.Postal Mail April 23,2015.

                                                      Respectfully,

                                                       /CJ                             NORTH HOUSTON TX 773^Z>^
feck i Ua4
                                23 APR 2015 PM9 L




                                                                        /•r
                          3oo b^oroS*           5*^he. 32.00

Le^l               Sa^ Aaf^/i/o. T^*. 75rz*or- 3037

 *m*:i
       J

             3Q-J r 13*
                               il^iiJ»i*|t,|j|i||Jjjiii|)mjHi|»li|j»ijiJjlJ||/|i»!||i||»»]